The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 14 and 15 are independent. 

Unacceptable Multiple Dependent Claim Wording
Claim 7 is presented as a claim depending on claim 1 (7. The method of claim 1, wherein inferring the set of inferred relationships for deletion comprises). However, Claims 8-10 refers to claim 7 as a multiple dependent claim (8.The method of claim 7 when dependent on claim 6, wherein inferring one or more relationships using the relationship inference rule comprises). See MPEP § 608.01(n).  Accordingly, the claims 7-10 not been further treated on the merits.
Claim 7 must be presented using wording such as: the method of claim 1 or claim 6….

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baswana et al., “Improved decremental algorithms for maintaining transitive closure and all-pairs shortest paths” (Baswana).

Claim 1.	A computer-implemented method comprising:
receiving one or more update requests;(a query is a update request: p. 75, “Process a given directed graph G(V,E) so that any query of the form, “Is there a path from u to v in the graph?” and “Report the shortest path (or distance) from vertex u to a vertex v?”, can be answered efficiently”)
identifying, based on the one or more update requests, a set of foundational relationships for deletion from a graph database; (p. 75, an initial edge which is deleted in a graph is a foundational relationship identified in the graph: “In a dynamic graph problem, an initial graph is given, followed by a sequence of on-line queries interspersed with updates which can be insertion or deletion of edges…Each query has to be answered with respect to the present state of the graph, i.e., incorporating all the updates preceding the query”)
inferring, using one or more relationship inference rules, a set of inferred relationships for deletion from the graph database based on the set of foundational relationships for deletion, comprising:   
searching for relationships in the set of foundational relationships for deletion that match a relationship specified in a precondition of at least one of the one or more relationship inference rules; (p. 78, sec. 2.2 and p. 79, sec. 3, a precondition of a relationship inference rule such as A[Wingdings font/0xE0]B and B[Wingdings font/0xE0]C then A->C as defined in Spec. ¶¶ 41-42 is inferring a path from A to C through B which is described as inferring a path from u to w from “(in_tree(v), out_ tree(v)) which “acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w”)
determining whether the precondition is satisfiable using at least one of the matching relationships; (p. 78, sec. 2.2 and p. 79, sec. 3, a precondition such as A[Wingdings font/0xE0]B and B[Wingdings font/0xE0]C as defined in Spec. ¶¶ 41-42 is used as a matching relationship for inferring a path from A to C through B which is described above as witness of reachability from u to w)
in response to the precondition being satisfiable, inferring at least one of the relationships of the set of inferred relationships for deletion using at least one of the matching relationships; and ; (inferring at least one relationship as defined in Spec. ¶¶ 41-42 is identifying a path between A and C through B. For solving reachability and shortest path all nodes and relationships with respect to a node are captured by in_ tree and out_tree of the node as explained in p. 78, sec. 2.2 and p. 79, sec. 3; a node in a in_tree of a node is equivalent to A[Wingdings font/0xE0]B and a node in an out-tree is equivalent to B[Wingdings font/0xE0]C and the inferred relationship is a shortest path from in_tree to out_tree through the node and deleted inferred paths are the paths that are not selected for reachability and shortest path)
deleting, from the graph database, a set of relationships for deletion comprising the set of foundational relationships for deletion and the set of inferred relationships for deletion. (inferring at least one relationship as defined in Spec. ¶¶ 41-42 is identifying a path between A and C through B. For solving reachability and shortest path all nodes and relationships with respect to a node are captured by in_ tree and out_tree of the node as explained in p. 78, sec. 2.2 and p. 79, sec. 3; a node in a in_tree of a node is equivalent to A[Wingdings font/0xE0]B and a node in an out-tree is equivalent to B[Wingdings font/0xE0]C and the inferred relationship is a shortest path from in_tree to out_tree through the node and deleted inferred paths are the paths are not selected as the shortest path: “The above mentioned scheme of keeping reachability (shortest-path) information implicitly suggests that in order to maintain all-pairs reachability (shortest paths) under deletion of edges, it suffices to maintain a witness (if one exists) of reachability (shortest path) for each vertex-pair (u,w)”)

Claim 14.	A processing device comprising one or more processors and memory storing instructions that, when executed, cause the one or more processors to:
receive one or more update requests;(a query is a update request: p. 75, “Process a given directed graph G(V,E) so that any query of the form, “Is there a path from u to v in the graph?” and “Report the shortest path (or distance) from vertex u to a vertex v?”, can be answered efficiently”)
identify, based on the one or more update requests, a set of foundational relationships for deletion from a graph database; (p. 75, an initial edge which is deleted in a graph is a foundational relationship identified in the graph: “In a dynamic graph problem, an initial graph is given, followed by a sequence of on-line queries interspersed with updates which can be insertion or deletion of edges…Each query has to be answered with respect to the present state of the graph, i.e., incorporating all the updates preceding the query”)
infer, using one or more relationship inference rules, a set of inferred relationships for deletion from the graph database based on the set of foundational relationships for deletion, comprising:   
searching for relationships in the set of foundational relationships for deletion that match a relationship specified in a precondition of at least one of the one or more relationship inference rules; (p. 78, sec. 2.2 and p. 79, sec. 3, a precondition of a relationship inference rule such as A[Wingdings font/0xE0]B and B[Wingdings font/0xE0]C then A->C as defined in Spec. ¶¶ 41-42 is inferring a path from A to C through B which is described as inferring a path from u to w from “(in_tree(v), out_ tree(v)) which “acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w”)
determining whether the precondition is satisfiable using at least one of the matching relationships; (p. 78, sec. 2.2 and p. 79, sec. 3, a precondition such as A[Wingdings font/0xE0]B and B[Wingdings font/0xE0]C as defined in Spec. ¶¶ 41-42 is used as a matching relationship for inferring a path from A to C through B which is described above as witness of reachability from u to w)
in response to the precondition being satisfiable, inferring at least one of the relationships of the set of inferred relationships for deletion using at least one of the matching relationships; and ; (inferring at least one relationship as defined in Spec. ¶¶ 41-42 is identifying a path between A and C through B. For solving reachability and shortest path all nodes and relationships with respect to a node are captured by in_ tree and out_tree of the node as explained in p. 78, sec. 2.2 and p. 79, sec. 3; a node in a in_tree of a node is equivalent to A[Wingdings font/0xE0]B and a node in an out-tree is equivalent to B[Wingdings font/0xE0]C and the inferred relationship is a shortest path from in_tree to out_tree through the node and deleted inferred paths are the paths that are not selected for reachability and shortest path)
deleting, from the graph database, a set of relationships for deletion comprising the set of foundational relationships for deletion and the set of inferred relationships for deletion. (inferring at least one relationship as defined in Spec. ¶¶ 41-42 is identifying a path between A and C through B. For solving reachability and shortest path all nodes and relationships with respect to a node are captured by in_ tree and out_tree of the node as explained in p. 78, sec. 2.2 and p. 79, sec. 3; a node in a in_tree of a node is equivalent to A[Wingdings font/0xE0]B and a node in an out-tree is equivalent to B[Wingdings font/0xE0]C and the inferred relationship is a shortest path from in_tree to out_tree through the node and deleted inferred paths are the paths are not selected as the shortest path: “The above mentioned scheme of keeping reachability (shortest-path) information implicitly suggests that in order to maintain all-pairs reachability (shortest paths) under deletion of edges, it suffices to maintain a witness (if one exists) of reachability (shortest path) for each vertex-pair (u,w)”)

Claim 15.	A non-transitory computer-readable medium having instructions stored thereon for programming a processing device to perform the steps of:
receiving one or more update requests;(a query is a update request: p. 75, “Process a given directed graph G(V,E) so that any query of the form, “Is there a path from u to v in the graph?” and “Report the shortest path (or distance) from vertex u to a vertex v?”, can be answered efficiently”)
identifying, based on the one or more update requests, a set of foundational relationships for deletion from a graph database; (p. 75, an initial edge which is deleted in a graph is a foundational relationship identified in the graph: “In a dynamic graph problem, an initial graph is given, followed by a sequence of on-line queries interspersed with updates which can be insertion or deletion of edges…Each query has to be answered with respect to the present state of the graph, i.e., incorporating all the updates preceding the query”)
inferring, using one or more relationship inference rules, a set of inferred relationships for deletion from the graph database based on the set of foundational relationships for deletion, comprising:   
searching for relationships in the set of foundational relationships for deletion that match a relationship specified in a precondition of at least one of the one or more relationship inference rules; (p. 78, sec. 2.2 and p. 79, sec. 3, a precondition of a relationship inference rule such as A[Wingdings font/0xE0]B and B[Wingdings font/0xE0]C then A->C as defined in Spec. ¶¶ 41-42 is inferring a path from A to C through B which is described as inferring a path from u to w from “(in_tree(v), out_ tree(v)) which “acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w”)
determining whether the precondition is satisfiable using at least one of the matching relationships; (p. 78, sec. 2.2 and p. 79, sec. 3, a precondition such as A[Wingdings font/0xE0]B and B[Wingdings font/0xE0]C as defined in Spec. ¶¶ 41-42 is used as a matching relationship for inferring a path from A to C through B which is described above as witness of reachability from u to w)
in response to the precondition being satisfiable, inferring at least one of the relationships of the set of inferred relationships for deletion using at least one of the matching relationships; and ; (inferring at least one relationship as defined in Spec. ¶¶ 41-42 is identifying a path between A and C through B. For solving reachability and shortest path all nodes and relationships with respect to a node are captured by in_ tree and out_tree of the node as explained in p. 78, sec. 2.2 and p. 79, sec. 3; a node in a in_tree of a node is equivalent to A[Wingdings font/0xE0]B and a node in an out-tree is equivalent to B[Wingdings font/0xE0]C and the inferred relationship is a shortest path from in_tree to out_tree through the node and deleted inferred paths are the paths that are not selected for reachability and shortest path)
deleting, from the graph database, a set of relationships for deletion comprising the set of foundational relationships for deletion and the set of inferred relationships for deletion. (inferring at least one relationship as defined in Spec. ¶¶ 41-42 is identifying a path between A and C through B. For solving reachability and shortest path all nodes and relationships with respect to a node are captured by in_ tree and out_tree of the node as explained in p. 78, sec. 2.2 and p. 79, sec. 3; a node in a in_tree of a node is equivalent to A[Wingdings font/0xE0]B and a node in an out-tree is equivalent to B[Wingdings font/0xE0]C and the inferred relationship is a shortest path from in_tree to out_tree through the node and deleted inferred paths are the paths are not selected as the shortest path: “The above mentioned scheme of keeping reachability (shortest-path) information implicitly suggests that in order to maintain all-pairs reachability (shortest paths) under deletion of edges, it suffices to maintain a witness (if one exists) of reachability (shortest path) for each vertex-pair (u,w)”)

Claim 2.	The method of claim 1, wherein determining whether the precondition is satisfiable using at least one of the matching relationships comprises:
pre-binding one or more variables in the precondition to one or more nodes connected by the at least one of the matching relationships. (a variable representing a connection between two nodes as described in Spec. ¶ 76, is described as a connection/path between nodes as captured by in_tree and out_tree in p. 78, sec. 2.2 and p. 79, sec. 3; “the pair (in_tree(v), out_ tree(v)) acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w”)
Claim 16 is rejected under the same rationale as claim 2.

Claim 3.	The method of claim 2, wherein determining whether the precondition is satisfiable further comprises:
determining whether one or more remaining relationships specified in the precondition are satisfiable using one or more relationships stored in the graph database. (p. 78, sec. 2.2 and p. 79, sec. 3; a relationship in in_tree and out_tree of a vertex is a satisfiable relationship in a given graph: “Consider a pair of vertices u, w ∈ V such that there is a path from vertex u to w, and let v be any intermediate vertex on the path. It can be seen that the vertex u belongs to in_tree rooted at v, and the vertex w belongs to out_tree rooted at v. Thus combined together in_tree, out_tree rooted at v stores the path from u to w implicitly (the complete path and its length can be retrieved by querying in_tree(v) and out_ tree(v)”)

Claim 4.	The method of claim 1, comprising:
identifying, based on the one or more update requests, a set of foundational relationships for storing to the graph database; and (p. 75, a query is an update request and an initial edge which is deleted in a graph is a foundational relationship in the graph,  p. 75, “Process a given directed graph G(V,E) so that any query of the form, “Is there a path from u to v in the graph?” and “Report the shortest path (or distance) from vertex u to a vertex v?”, can be answered efficiently”; “In a dynamic graph problem, an initial graph is given, followed by a sequence of on-line queries interspersed with updates which can be insertion or deletion of edges…Each query has to be answered with respect to the present state of the graph, i.e., incorporating all the updates preceding the query”)
inferring, using one or more relationship inference rules, a set of inferred relationships for storing to the graph database based on the set of foundational relationships for storing; and (p. 78, sec. 2.2 and p. 79, sec. 3, a path is inferred from u to w using “(in_tree(v), out_ tree(v)) which “acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w”)
storing, to the graph database, a set of relationships for storing comprising the set of foundational relationships for storing and the set of inferred relationships for storing. (p. 78, sec. 2.2 and p. 79, sec. 3, (in_tree(v), out_ tree(v)) stores the set of foundational relationships and the set of inferred relationships which can be identified in response to a query state; p. 75, “Each query has to be answered with respect to the present state of the graph, i.e., incorporating all the updates preceding the query”)
Claim 17 is rejected under the same rationale as claim 4.

Claim 5.	The method of claim 4, wherein inferring the set of inferred relationships for storing comprises:
searching for relationships in the set of foundational relationships for storing that match a relationship specified in a precondition of at least one of the one or more relationship inference rules; (p. 78, sec. 2.2 and p. 79, sec. 3, (in_tree(v), out_ tree(v)) stores the set of foundational relationships and the set of inferred relationships which can be identified in response to a query state; p. 75, “Each query has to be answered with respect to the present state of the graph, i.e., incorporating all the updates preceding the query”)
determining whether the precondition is satisfiable using at least the matching relationship; and (p. 78, sec. 2.2 and p. 79, sec. 3; a relationship in in_tree and out_tree of a vertex is a satisfiable relationship in a given graph: “Consider a pair of vertices u, w ∈ V such that there is a path from vertex u to w, and let v be any intermediate vertex on the path. It can be seen that the vertex u belongs to in_tree rooted at v, and the vertex w belongs to out_tree rooted at v. Thus combined together in_tree, out_tree rooted at v stores the path from u to w implicitly (the complete path and its length can be retrieved by querying in_tree(v) and out_ tree(v)”)
in response to the precondition being satisfiable, inferring at least one of the relationships of the set of inferred relationships for storing using at least the matching relationship. (p. 78, sec. 2.2 and p. 79, sec. 3, a path is inferred from u to w using “(in_tree(v), out_ tree(v)) which “acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w”)

Claim 6.	The method of claim 4, wherein inferring the set of inferred relationships for storing comprises: 
setting a storing working set of relationships to the set of foundational relationships for storing to the graph database; (sec. 1 and sec. 2.1, a given graph is traversed for identifying relations for in-tree and out-tree for storing nodes and edges based on the current state of the graph, i.e., incorporating all the updates preceding the query) 
while the storing working set of relationships contains at least one relationship: 
initializing a new storing working set of relationships; (Sec. 2.1, a BFS tree, “for each vertex that belongs to the tree we keep information about its level (its distance from the root) and its parent in the tree. With all this information that we maintain in a BFS tree, it can be seen that in addition to maintaining reachability information from v, the tree out_tree(v, d) can also serve the purpose of maintaining the distance/shortest-path information to all the vertices lying within distance d from v”)
for each relationship inference rule of the one or more relationship inference rules:
searching for relationships in the storing working set of relationships that match a relationship specified in a precondition of the relationship inference rule; (sec. 2.1, “it can be seen that in addition to maintaining reachability information from v, the tree out_tree(v, d) can also serve the purpose of maintaining the distance/shortest-path information to all the vertices lying within distance d from v. In the same way, in_tree(v, d) can be used for maintaining reachability information as well as the shortest path to v from all the vertices for whom v lies within distance d”)
for each matching relationship:
determining whether the precondition is satisfiable using at least the matching relationship; (p. 78, sec. 2.2 and p. 79, sec. 3; a relationship in in_tree and out_tree of a vertex is a satisfiable relationship in a given graph)
in response to the precondition being satisfiable:
infer one or more relationships using the relationship inference rule; and (implicit shortest-path is an inferred relationship: p. 78, sec. 2.2, we present schemes that maintains reachability and exact (or approximate) shortest-path information implicitly… combined together in_tree, out_tree rooted at v stores the path from u to w implicitly (the complete path and its length can be retrieved by querying in_tree(v) and out_ tree(v))”)
updating the new storing working set of relationships based on the inferred one or more relationships; and (p. 78, sec. 2.2, “the pair (in_tree(v), out_ tree(v)) acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w)”)
setting the storing working set of relationships based on the new storing working set of relationships. (shortest paths from u to w and maintaining transitive closure in a graph is based on new set of relationship for answering queries with respect to the present state of the graph: (p. 75, “Each query has to be answered with respect to the present state of the graph, i.e., incorporating all the updates preceding the query…We present efficient decremental algorithms for maintaining all-pairs shortest paths and transitive closure in an unweighted graph”; p. 78, sec. 2.2, “the pair (in_tree(v), out_ tree(v)) acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w)”)

Claim 12.	The method of claim 1, wherein at least one of the one or more update requests is received in response to a change in the state of a network. (p. 75, sec. 1, wherein, “There are many applications in communication networks, incremental parser generation [14] and relational databases augmented with transitive closure [11,15] that require efficient solutions of the above problems for a dynamic graph” indicates that an update is requested in response to a change in the state of a communication network)
Claim 20 is rejected under the same rationale as claim 11.

Claim 13.	The method of claim 12, wherein the change in the state of the network comprises a network disconnection between two devices, and (p. 75, sec. 1, wherein, “There are many applications in communication networks, incremental parser generation [14] and relational databases augmented with transitive closure [11,15] that require efficient solutions of the above problems for a dynamic graph” indicates that an update is requested in response to a change in the state of a communication network, i.e., a disconnection between two devices) the set of foundation relationships for deletion comprises a relationship representing the network connection between the two devices, optionally wherein the set of inferred relationships for deletion comprises one or more relationships representing one or more network connections between devices transitively connected by the network connection between the two devices. ( Abs., sec. 2.2, “storing all-pairs reachability/shortest-path information” after deletion of an edge between u and w would delete edges between vertices transitively connected by the network connection between u and w based on the reachability/shortest-path information: Consider a pair of vertices u, w ∈ V such that there is a path from vertex u to w, and let v be any intermediate vertex on the path. It can be seen that the vertex u belongs to in_tree rooted at v, and the vertex w belongs to out_tree rooted at v. Thus combined together in_tree, out_tree rooted at v stores the path from u to w implicitly (the complete path and its length can be retrieved by querying in_tree(v) and out_ tree(v)). In other words, the pair (in_tree(v), out_ tree(v)) acts as a witness of reachability from u to w. Analogously if the vertex v lies on the shortest path from u to w, the pair (in_tree(v), out_tree(v)) pair acts as a witness of shortest path from u to w. The above mentioned scheme of keeping reachability (shortest-path) information implicitly suggests that in order to maintain all-pairs reachability (shortest paths) under deletion of edges, it suffices to maintain a witness (if one exists) of reachability (shortest path) for each vertex-pair (u,w)”) 

Claim 18.	The non-transitory computer-readable medium of claim 15, wherein inferring the set of inferred relationships for deletion comprises:
setting a deletion working set of relationships to the set of foundational relationships for deleting from the graph database; (sec. 1, a decremental algorithm identifies deleted edges as deletion working set from a given graph and updates the state of the graph for answering the quires; p. 75, “an initial graph is given, followed by a sequence of on-line queries interspersed with updates which can be insertion or deletion of edges. We have to carry out the updates and answer the queries on-line in an efficient manner. Each query has to be answered with respect to the present state of the graph, i.e., incorporating all the updates preceding the query”; sec. 2.1, in BFS tree, “for each vertex that belongs to the tree we keep information about its level (its distance from the root) and its parent in the tree. With all this information that we maintain in a BFS tree, it can be seen that in addition to maintaining reachability information from v, the tree out_tree(v, d) can also serve the purpose of maintaining the distance/shortest-path information to all the vertices lying within distance d from v”; p. 80, Lemma2)
while the deletion working set of relationships contains at least one relationship:
initializing a new deletion working set of relationships; (p. 78, Lemma 1 and sec. 2.2, wherein all-shortest paths are maintain in out-tree to depth n after each vertex per deletion: “Given an unweighted graph G(V,E), a vertex v ∈ V and a positive integer d, an in_tree(v, d) (or an out_tree(v, d)) can be maintained in O(d) amortized update time per edge-deletion”; p. 80, “Updating the BFS trees of the set W(S,d): For each v ∈ S, we update in_tree(v, d) and out_ tree(v, d) for the edge-deletion”)
for each relationship inference rule of the one or more relationship inference rules: 
searching for relationships in the deletion working set of relationships that match a relationship specified in a precondition of the relationship inference rule; (p. 80, “Updating the BFS trees of the set W(S,d): For each v ∈ S, we update in_tree(v, d) and out_ tree(v, d) for the edge-deletion”, “Finding the pairs of vertices whose witness of reachability has expired” and “Searching for a new witness of reachability”)
for each matching relationship:
determining whether the precondition is satisfiable using at least the matching relationship; (p. 80, updating the BFS tree is based on finding matching relationship: “Updating the BFS trees of the set W(S,d): For each v ∈ S, we update in_tree(v, d) and out_ tree(v, d) for the edge-deletion”, “Finding the pairs of vertices whose witness of reachability has expired” and “Searching for a new witness of reachability”)
in response to the precondition being satisfiable:
infer one or more relationships using the relationship inference rule; and (pp. 80-81, after finding expired reachability, shortest path/inferred relationship is found “Finding the pairs of vertices whose witness of reachability has expired…Searching for a new witness of reachability: Let (u,w) be a pair of vertices whose current witness of reachability, say (in_tree, out_tree)(v, d) has expired due the recent edge-deletion. We search the list W(S,d) starting from the tree-pair following (in_tree, out_tree)(v, d), and find a witness of reachability from u to w…If we reach the end of the list W(S,d), we update M[u,w] to point to null, otherwise we update M[u,w] to point to the root of the new witness found”) 
updating the new deletion working set of relationships based on the inferred one or more relationships; and (pp. 80-81, after finding expired reachability, shortest path/inferred relationship is found “Finding the pairs of vertices whose witness of reachability has expired…Searching for a new witness of reachability: Let (u,w) be a pair of vertices whose current witness of reachability, say (in_tree, out_tree)(v, d) has expired due the recent edge-deletion. We search the list W(S,d) starting from the tree-pair following (in_tree, out_tree)(v, d), and find a witness of reachability from u to w…If we reach the end of the list W(S,d), we update M[u,w] to point to null, otherwise we update M[u,w] to point to the root of the new witness found”) 
setting the deletion working set of relationships based on the new deletion working set of relationships. (pp. 80-81, after finding expired reachability, shortest path/inferred relationship is found “Finding the pairs of vertices whose witness of reachability has expired…Searching for a new witness of reachability: Let (u,w) be a pair of vertices whose current witness of reachability, say (in_tree, out_tree)(v, d) has expired due the recent edge-deletion. We search the list W(S,d) starting from the tree-pair following (in_tree, out_tree)(v, d), and find a witness of reachability from u to w…If we reach the end of the list W(S,d), we update M[u,w] to point to null, otherwise we update M[u,w] to point to the root of the new witness found”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baswana, in view of Wu et al., “Implementing an Inference Engine for RDFS/OWL Constructs and User-Defined Rules in Oracle” (Wu).

Claim 11.	The method of claim 1, wherein the graph database is a triplestore. (Wu, sec. 1, wherein facts are “represented as RDF (subject, predicate, object) triples” in database for capturing “both relationships between resources as well as attribute values associated with a resource”)
The applied references are combinable because they process graph databases. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the graph database is a triplestore because doing so would further increase usability of Baswana by representing facts as RDF (subject, predicate, object) triples for capturing both relationships between resources as well as attribute values associated with a resource and further using RDF as an alternative representation of vertices and edges for achieving the same predictable result of inferring relationships/edges among vertices in response to deletion of an edge/relationship in a given graph.
Claim 19 is rejected under the same rationale as claim 11.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Hong et al., “DAG-based Multipath Routing for Mobile Sensor Networks”:
We propose a new multipath routing protocol called DMR for mobile sensor networks, where any node can move anytime. DMR is based on the IETF RPL framework, which uses directed acyclic graph (DAG) to remove routing cycles. By broadcasting DAG construction messages including rank and link quality indication, DMR constructs DAG and provides path redundancy. This allows mobile sensors to find multiple alternative paths easily on local and global route failures. Our experimental results show that DMR successfully delivers more than 97% of messages while improving the energy efficiency for MSN by effectively reducing routing overheads by 65% and 56% on average compared to the existing MANET routing protocols AODV and AOMDV, respectively. Abstract.
Since DMR can avoid creating routing loops by using a rank-based route selection process, the network topology can maintain acyclic nature of DAG. Moreover, DMR can select the route which has the best quality link among all the feasible routes in addition to the rank information to improve the reliability of data transfer. After establishing routes between nodes, DMR can support reliable packet delivery against both temporary and permanent route failures through sibling nodes. Adding sibling nodes to routing table of each node provides fast local repair of network topology. Even if there are no more sibling nodes, the node detecting a broken link can initiate global repair by requesting its sink to rebuild a new DODAG. Thus, these local and global repairs are complementary techniques to each other and can improve network lifetime in MSN.PP. 261-262.

Chickering,  Patent No.: US 7,324,981:
The validity component 210 includes corresponding validity conditions 212 and 214 that evaluate the current state 204 to ascertain whether associated operators 206 and 208 are valid for that state. An operator 206, 208 is valid if application of the operator to the current state admits a consistent extension. The validity component 210 can also be used to generate a set of candidate operators for each pair 40 space. of nodes X and Y in the current state 204 based on the validity conditions 212 and 214 for the respective operators 206 and 208. For example, a candidate set of operators can be generated ( or updated) for each state change to facilitate scoring and state transitions in accordance with an aspect of the present invention. col. 19, ll. 10-48.

Roditty et al., “Improved dynamic reachability algorithms for directed graphs”:
We obtain several new dynamic algorithms for maintaining the transitive closure of a directed graph, and several other algorithms for answering reachability queries without explicitly maintaining a transitive closure matrix. Among our algorithms are:
A decremental algorithm for maintaining the transitive closure of a directed graph, through an arbitrary sequence of edge deletions, in O(mn) total expected time, essentially the time needed for computing the transitive closure of the initial graph. Such a result was previously known only for acyclic graphs. Abstract. Figures 1-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159